Filed 9/1/22
                             CERTIFIED FOR PUBLICATION


                 IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                               SIXTH APPELLATE DISTRICT


 THE PEOPLE,                                       H047893
                                                  (Santa Clara County
            Plaintiff and Respondent,              Super. Ct. Nos. C1910627, C1652927,
                                                   C1766436)
            v.

 QUOC AI NGUYEN,

            Defendant and Appellant.



        Under the Interstate Agreement on Detainers (Detainer Agreement, Pen. Code,
§ 1389),1 a person serving a sentence of imprisonment in one participating state and
subject to a detainer for charges pending in another participating state may demand final
disposition of those pending charges within 180 days of receipt of the demand. Quoc Ai
Nguyen’s appeal calls for us to determine, as a threshold matter, whether another state’s
unreasonable delay in notifying him of his California detainer and right to demand final
disposition of the underlying charges would entitle him to dismissal of his pending
charges. (§ 1389, art. III, subd. (a).) Because interpretation of the congressionally
sanctioned agreement is a matter of federal law, we follow a series of federal decisions
holding that dismissal is not a remedy for breach of this duty of prompt notice. We




        1
        Unspecified statutory references are to the Penal Code and unspecified article
references are to the Detainer Agreement (§ 1389).
therefore conclude that the hearing Nguyen requests as to the reasonableness of this delay
would serve no purpose under the Detainer Agreement, and we affirm the judgment.
                                  I.        BACKGROUND
       In December 2016, the Santa Clara County District Attorney (District Attorney)
filed a complaint (C1652927) charging Nguyen with possession for sale and
transportation of a controlled substance.
       Six months later, the District Attorney filed a complaint in a second case
(C1766436) charging Nguyen with additional controlled substance offenses.
       In July 2017, Nguyen was arrested in La Plata County, Colorado for selling
marijuana. The following year, he was convicted and sentenced to six years in Colorado
state prison.
       On July 18, 2018, while incarcerated in Colorado, Nguyen sent an informal
request to the warden for a final disposition of his pending charges in Santa Clara
County.2 Two days later, Nguyen forwarded his informal request to the District
Attorney. Consequently, on August 28, 2018, the District Attorney lodged a detainer
with the Colorado warden, citing his pending felony charges. The Colorado warden
acknowledged receipt of the detainer the next day, August 29, 2018.
       It was not until December 5, 2018, a delay of 14 weeks, that the Colorado warden
served Nguyen with the detainer and notice of his right to demand final disposition of the
charges. That same day, Nguyen formally requested final disposition of the charges; the
District Attorney received Nguyen’s request from the Colorado warden on
December 21, 2018.
       On March 4, 2019, Nguyen was transported to Santa Clara County and was
arraigned the next day in his pending felony cases. Nguyen moved to dismiss these and


       2
        Nguyen’s informal request included the charges in the instant case as well as
three misdemeanor matters not included in the record on appeal.

                                             2
three pending misdemeanor matters under the Detainer Agreement, citing the lapse of
more than 180 days from receipt by the Santa Clara County Superior Court and District
Attorney of his informal, predetainer request for final disposition of his charges.
       On May 31, 2019, a magistrate granted Nguyen’s motion to dismiss, finding that
“the clock [under section 1389, article III of the Detainer Agreement] began in July of
2017,” when the District Attorney began extradition proceedings.3
       In the superior court, the District Attorney filed a motion to compel the magistrate
to reinstate the complaints pursuant to section 871.5. The superior court granted the
motion and ordered the reinstatement of the previously dismissed complaints. Because
the District Attorney had in the meantime obtained an indictment on all pending felony
charges under a new case number, C1910627, the court later dismissed the felony
complaints in light of the indictment.4
       Nguyen thereafter pleaded guilty to a subset of the charges in return for a
negotiated sentence and dismissal of the remaining counts. The trial court sentenced




       3
        In a previous hearing, the parties informed the magistrate that an extradition
warrant had been approved in 2017. As the magistrate acknowledged, an extradition
proceeding is not governed by the Detainer Agreement. (See United States v. Mauro
(1978) 436 U.S. 351, 360 (Mauro); see also People v. Rhoden (1989) 216 Cal.App.3d
1242.)
       4
          The grand jury returned an 11-count indictment in case number C1910627 as
follows: two counts of possession for sale or purchase for sale of cocaine base (Health &
Saf. Code, § 11351.5; counts 1 & 5); two counts of possession for sale or purchase for
sale of controlled substance (id., § 11351; counts 2 & 6); four counts of transportation,
sale, distribution of controlled substance (id., § 11352, subd. (a); counts 3, 4, 7 & 8); two
counts of misdemeanor possession of controlled substance paraphernalia (id., § 11364,
subd. (a); counts 9 & 11); misdemeanor possession of a specified controlled substance
(id., subd. 11377, subd. (a); count 10). The indictment further alleged an on-bail
enhancement under section 12022.1.

                                              3
Nguyen to the stipulated term of two years in prison,5 concurrent to his six-year Colorado
term. Nguyen timely appealed and was granted a certificate of probable cause.
                                     II.    DISCUSSION
       Nguyen argues that the superior court erred by ordering the reinstatement of the
dismissed complaints under section 871.5 without conducting a hearing to determine
whether the Colorado warden unreasonably delayed notifying him of the detainer and his
right under article III of the Detainer Agreement to request final disposition of his
pending California charges.
A.     Standard of Review
       Upon a magistrate’s dismissal of an action under the Detainer Agreement, the
prosecutor may make a motion in the superior court to compel the magistrate to reinstate
the dismissed complaint. (§ 871.5, subd. (a).) “The only ground for the motion shall be
that, as a matter of law, the magistrate erroneously dismissed the action or a portion
thereof.” (§ 871.5, subd. (b).) On appeal, we directly examine the magistrate’s ruling to
determine if the dismissal was erroneous as a matter of law. (People v. Shrier (2010) 190
Cal.App.4th 400, 409-410 (Shrier).) Although we draw all reasonable inferences in favor
of the magistrate’s factual findings, if any, we review the magistrate’s legal conclusions
de novo. (Id. at p. 410.)6




       5
        The trial court imposed concurrent two-year terms for each felony count of
conviction and lesser concurrent terms in Nguyen’s misdemeanor matters.
       6
         Section 871.5, subdivisions (f) and (g) provide for writ review if the superior
court grants a motion to compel reinstatement. But absent a statutory limitation requiring
writ review as the exclusive remedy of a prejudgment order, a defendant is entitled to
raise on appeal a claim that the trial court erred in issuing an order within the scope of
section 1259. (People v. Mena (2012) 54 Cal.4th 146, 158.)

                                              4
B.     Legal Principles Governing the Detainer Agreement
       The Detainer Agreement, codified in California at section 1389, “ ‘facilitates the
resolution of detainers, based on untried indictments, informations or complaints in one
jurisdiction, lodged against persons who have “entered upon a term of imprisonment” in
another jurisdiction.’ ” (People v. Lavin (2001) 88 Cal.App.4th 609, 612.) An alternative
to extradition7 for the signatories—48 states, the federal government, and the District of
Columbia—the Detainer Agreement “is intended to ‘encourage the expeditious and
orderly disposition’ of any outstanding criminal charges.” (Netzley v. Superior Court
(2008) 160 Cal.App.4th 348, 357 (Netzley); §1389, art. I.) “[T]he Detainer Agreement is
a congressionally sanctioned interstate compact, the interpretation of which presents a
question of federal law.” (Cuyler, supra, 449 U.S. at p. 442.)
       The Detainer Agreement defines the responsibilities of (1) the “sending state” in
which a person is presently serving a sentence of imprisonment and (2) the “receiving
state,” in which that person still has pending charges that are subject to a “detainer.”
“Detainer” is a term of art, “ a formal notification, lodged with the authority under which
a prisoner is confined, advising that the prisoner is wanted for prosecution in another
jurisdiction.” (United States v. Kenaan (1st Cir. 1977) 557 F.2d 912, 915 [distinguishing
pre-Detainer Agreement practice of mere “request that the prisoner not be released until
he could be taken into custody by the requesting state].)8


       7
         Extradition is governed by the Uniform Criminal Extradition Act, codified in
California at section 1584 et seq. Unlike the Detainer Agreement in various respects, the
Extradition Act has no provisions permitting a defendant to initiate or demand
extradition. (Cuyler v. Adams (1981) 449 U.S. 433, 442 (Cuyler).)
       8
         Although Nguyen successfully argued to the magistrate that he was effectively
subject to a detainer when the District Attorney and San Jose Police Department
informally communicated an intention to seek extradition, he no longer makes this
argument on appeal. Nguyen’s trial counsel only briefly mentioned his current theory of
delayed notice of the detainer during a hearing on the motion to dismiss. To the extent

                                              5
       Under article III of the Detainer Agreement, a person serving a sentence in the
sending state but subject to a detainer from the receiving state can demand a speedy
disposition of the charges giving rise to the detainer. (Mauro, supra, 436 U.S. at p. 351.)9
To enable the person to make this demand, “[t]he warden of the institution in which the
prisoner is incarcerated is required to inform him promptly of the source and contents of
any detainer lodged against him and of his right to request final disposition of the
charges. [Citation.] If the prisoner does make such a request, the jurisdiction that filed
the detainer must bring [the prisoner] to trial within 180 days. [Citation.]” (Ibid., fn.
omitted; People v. Garner (1990) 224 Cal.App.3d 1363, 1370.) The warden in the
sending state “shall forthwith notify all appropriate prosecuting officers and courts” of
the request. (§ 1389, art. III, subd. (d).) If the matter does not proceed to trial within the
180-day time period, the court “shall enter an order dismissing the same with prejudice.”
(§ 1389, art. V, subd. (c).) The 180-day time period described in article III,
subdivision (a) does not commence, however, until the person’s request for final


that this claim is subject to forfeiture due to trial counsel’s failure to pursue it below, the
Attorney General does not argue forfeiture, and we may exercise our discretion to
consider forfeited issues. (People v. Williams (1998) 17 Cal.4th 148, 161, fn. 6.)
       9
          Alternatively, under article IV of the Detainer Agreement, a receiving state
prosecutor who has filed a detainer “can have [the prisoner] made available by presenting
to the officials of the State in which the prisoner is incarcerated ‘a written request for
temporary custody or availability.’ ” (Mauro, supra, 436 U.S. at pp. 351-352; § 1389,
art. IV, subd. (a).) On such a request, “trial shall be commenced within [120] days” of
the defendant’s arrival in the receiving State” unless good cause is shown and a
continuance is granted. (§ 1389, art. IV, subd. (c).) Here, the District Attorney did make
such a request for temporary custody with the Colorado warden. For the first time at oral
argument, the Attorney General argued that a receiving state, by requesting temporary
custody under article IV, effectively terminates all obligations under article III. Our
holding here does not require our consideration of this novel argument. (See United
States v. Kurt (9th Cir. 1991) 945 F.2d 248, 251 [Detainer Agreement procedures protect
against “prosecutorial abuses of the detainer” but include the provisions of article IV,
“[s]hould the prisoner fail to make an article III request”].)

                                               6
disposition has been delivered to the appropriate court and prosecuting officer of the
jurisdiction that lodged the detainer. (Fex v. Michigan (1993) 507 U.S. 43, 52 (Fex).)
C.     Breach of Duty to Promptly Inform
       In contrast to his argument before the magistrate, Nguyen on appeal acknowledges
that the Detainer Agreement’s 180-day time limit did not commence until December 21,
2018, when the District Attorney received his request for final disposition of his charges.
(See Fex, supra, 507 U.S. at p. 52 [180-day time limit begins when prosecuting office
receives request].) Accordingly, Nguyen concedes that the District Attorney ordinarily
would have until June 19, 2019—two weeks after the magistrate dismissed the
complaints—to bring Nguyen to trial under article III, subdivision (a).10 Nguyen argues,
however, that he may nonetheless be entitled to dismissal of the charges if the Colorado
warden’s as-yet unexplained delay of 14 weeks before informing Nguyen of the detainer
was unreasonable; he therefore asserts that it was error for the trial court to reinstate the
complaints without a hearing on the reasons for delay. In view of the prevailing federal
interpretation of the Detainer Agreement, we conclude that even an unreasonable breach
by the Colorado warden of the article III duty to promptly inform Nguyen of the detainer
would not entitle him to dismissal.
       Federal courts have consistently precluded dismissal as a form of relief when there
has been a violation of the Detainer Agreement’s article III notice provision, whether due
to a failure to promptly notify a defendant of a detainer or a failure to notify a defendant
of his or her right to request a final disposition of a detainer. (United States v. Lualemaga
(9th Cir. 2002) 280 F.3d 1260, 1264-1265 (Lualemaga); United States v. Walker (8th Cir.


       10
         Likewise, Nguyen acknowledges that the 120-day time limit described in
section 1389, article IV, subdivision (c) began when he was transported to Santa Clara
County on March 4, 2019. Thus, he concedes that the prosecutor would have been
required to bring Nguyen to trial by July 2, 2019, about a month after the magistrate
dismissed the complaints under the Detainer Agreement.

                                               7
2001) 255 F.3d 540, 543; United States v. Robinson (6th Cir. 2006) 455 F.3d 602, 606;
United States v. Pena-Correa (11th Cir. 1999) 165 F.3d 819, 821-822.) Although we are
not bound by the decisions of the federal circuit courts or district courts on questions of
federal law, “ ‘they are persuasive and entitled to great weight. [Citation.] . . . [W]here
the decisions of the lower federal courts on a federal question are “both numerous and
consistent,” we should hesitate to reject their authority [citation].’ ” (Barrett v.
Rosenthal (2006) 40 Cal.4th 33, 58, fn. omitted.)
       Lualemaga is instructive. There, the defendant was incarcerated in state prison
when the federal government lodged a detainer that failed to notify the defendant of his
right to request a final disposition. (Lualemaga, supra, 280 F.3d. at p. 1262.) Consistent
with the erroneous statement in the federal detainer, the state warden failed to inform the
defendant under article III, subdivision (c) of the Detainer Agreement that he had the
right to request a final disposition of his federal charges. (Lualemaga, supra, 280 F.3d. at
p. 1262.) More than 180 days later, the defendant unsuccessfully moved to dismiss the
federal indictment under the Detainer Agreement. (Ibid.)
       The Ninth Circuit affirmed the judgment, determining that although the warden
had “indisputably violated” the requirement of prompt notice, dismissal of the charging
document was not an appropriate remedy for the failure of notice. (Lualemaga, supra,
280 F.3d at p. 1263.) The court explained that the Detainer Agreement mandates
dismissal of a charging document in only three enumerated circumstances: (1) if the
receiving state returns the defendant to the sending state before completion of trial
(§ 1389, art. IV, subd. (e))11; (2) if the receiving state fails to accept temporary custody of
the defendant after filing a detainer (§ 1389, art. V, subd. (c)); and (3) if the defendant is
not brought to trial within 180 days of a State receiving a defendant’s formal request or


       11
        The United States ratification of the Detainer Agreement is codified at 18
U.S.C. Appen. 2, § 2. We cite to the California codification for consistency.

                                               8
within 120 days of the defendant’s arrival in a receiving state that requested temporary
custody (§ 1389, arts. III, subd. (a); IV, subd. (c); V, subd. (c)). (Lualemaga, supra, 280
F.3d at pp. 1263-1265.) In contrast, the Detainer Agreement’s silence as to a remedy for
violation of the notice requirement of article III, subdivision (c), suggests that dismissal is
not contemplated. (Lualemaga, supra, at p. 1264.) The court further noted that several
other circuits had concluded that the Detainer Agreement’s “enumerated list of
circumstances requiring dismissal [of a charging document] is exclusive.” (Id. at
p. 1264.)
       Distinguishing between errors made between the sending state and the receiving
state, the Ninth Circuit further observed that if the violation there had been solely
attributable to the sending state, “it would not be fair to penalize the receiving [s]tate” for
the sending state’s negligence. (Lualemaga, supra, 280 F.3d at p. 1264.) The court
nonetheless went on to hold that a “dismissal of an indictment is not an available form of
relief where the notice requirement of the [Detainer Agreement] is violated” either by the
sending or the receiving state. (Id. at p. 1265).
       We agree the Detainer Agreement’s purpose—“to promote the expeditious
resolution of detainers”—may be “easily frustrated if the sending state is not held to its
obligation[s]” under the agreement. (People v. Wilson (1977) 69 Cal.App.3d 631, 638
(Wilson).) If the sending state does not fulfill its obligations to promptly inform a
defendant of a detainer and his or her right to a final disposition, a defendant’s rights
under the Detainer Agreement might never mature. (Ibid.) In Fex, however, the United
States Supreme Court summarily dismissed similar policy considerations to hold in a
divided opinion that article III’s 180-day time limit did not begin until a defendant’s
request has actually been delivered to the appropriate authorities: “Petitioner’s ‘fairness’
and ‘higher purpose’ arguments are . . . more appropriately addressed to the legislatures
of the contracting States, which adopted the [Detainer Agreement’s] text.” (Fex, supra,
507 U.S. at p. 52.) In the majority’s view, the hypothetical “negligence[,] . . . even
                                               9
malice” of a sending state’s warden would be “bad” but “no worse than what regularly
occurred before the [Detainer Agreement] was adopted.” (Id. at pp. 49-50.)
       Nguyen relies on Wilson, supra, 69 Cal.App.3d 631 for the proposition that he
should at least be entitled to a hearing on the reasonableness of the Colorado warden’s
delay. Wilson, decided well before Fex, addressed a sending state’s delay in duly
communicating a prisoner’s request to final disposition to the receiving state under article
III of the Detainer Agreement. (Wilson, supra, 69 Cal.App.3d. at p. 634.) Upon serving
notice of a detainer and receiving the defendant’s request to file a formal demand for
disposition of the charges, the prison’s legal department took two months to forward his
request to the District Attorney. (Id. at p. 634.) The defendant’s sole obligation under
the Detainer Agreement being “to advise the warden of his request for final disposition,”
the defendant in Wilson satisfied that requirement when he initially made his request for
disposition to the correctional facility. (Id. at pp. 636-637.) As the warden was required
to “promptly forward” the defendant’s request to the appropriate prosecuting official,
Wilson concluded that the defendant may be entitled to a dismissal because article V,
subdivision (c) mandates dismissal of the charging document if a defendant is not
brought to trial within the 180-day period prescribed in article III. (Wilson, supra, at
p. 637.) The Court of Appeal in Wilson remanded for a hearing as to the reasonableness
of the sending state’s two-month delay in sending the formal request for disposition. (Id.
at p. 637.) If the two-month delay was “unreasonable[,] then the prison officials have
failed to meet their statutory duty” under the Detainer Agreement. (Id. at p. 638.)
       Even assuming Wilson’s continuing viability post-Fex, it is distinguishable from
Lualemaga because Wilson concerned a correctional facility’s delay in processing the
request by a duly notified defendant for final disposition of his pending charges. (Wilson,
supra, 69 Cal.App.3d at pp. 634, 636-637.) Here, as in Lualemaga, the delay in




                                             10
Nguyen’s case occurred before—in fact prevented—his article III request.12 From
Nguyen’s perspective, the distinction we observe is without a difference, but on a
question of federal law, we may not lightly disregard the uniform federal authorities
squarely precluding dismissal as a remedy for a failure to abide to the Detainer
Agreement’s requirement of prompt notice of a detainer. To remand the matter to permit
a hearing to determine the reasonableness of the delay would serve no purpose under the
Detainer Agreement, given the text’s omission of a remedy for the breach of ministerial
duty here at issue.
       Nguyen also relies on Netzley, supra, 160 Cal.App.4th 348, which adopted
Wilson’s reasonableness test to determine whether a defendant’s unavailability to stand
trial due to being placed in a disciplinary segregation unit tolled the time limits described
under the Detainer Agreement. (Id. at pp. 351, 357-358; § 1389, art. VI, subd. (a) [180-
day time limit “shall be tolled whenever and for as long as the prisoner is unable to stand
trial, as determined by the court having jurisdiction of the matter”].) In Netzley, the Court
of Appeal reasoned that “delays occasioned by the warden’s negligence, willful
misconduct, or unreasonable delays should not serve to toll the 180-day time limit.” (Id.
at p. 357.) But the operative delay in Netzley occurred after the prosecutor in the
receiving state had received the defendant’s formal demand for final resolution, and
accordingly after the 180-day time limit had begun. The issue in Netzley was whether the
warden reasonably made the defendant unavailable for timely trial in the receiving state
by placing the defendant in disciplinary segregation. (Id. at p. 357.) Here, any delay
caused by the Colorado warden was made before Nguyen made a request for final



       12
         None of the parties argue that Nguyen’s predetainer informal request started the
running of any time period prescribed in the Detainer Agreement. (See People v. Lavin
(2001) 88 Cal.App.4th 609, 616-617; People v. Cella (1981) 114 Cal.App.3d 905, 917
[informal requests do not activate the provisions of article III].)

                                             11
disposition and before the 180-day time limit commenced upon the District Attorney’s
receipt of Nguyen’s request for final disposition. (See Fex, supra, 507 U.S. at p. 52.)
       Nguyen argues that dismissal must be an appropriate remedy for any untimeliness
because the Detainer Agreement requires dismissal when the charges have not been tried
“within the period provided” in articles III and IV. (§ 1389, art. V, subd. (c).) Unlike the
180 days specified by article III and the 120 days by article IV, however, “promptly” is
not a “period,” as Nguyen implicitly recognizes in his suggestion that we redefine
“prompt” as within 15 days. And as Nguyen has conceded, the 180-day period set forth
in article III and the 120-day period set forth in article IV had not yet expired when the
magistrate dismissed the complaints.
       For these reasons, we conclude that because dismissal of the complaints is not an
available form of relief under the circumstances of this case, a remand for a hearing on
the reasons or reasonableness of Colorado’s delay would serve no purpose here. (See
Lualemaga, supra, 280 F.3d at pp. 1263-1265.) Accordingly, the magistrate’s dismissal
of the complaints was erroneous as a matter of law, and the superior court properly
ordered the magistrate’s reinstatement of the complaints under section 871.5. (See
Shrier, supra, 190 Cal.App.4th at pp. 409-410.)
                                    III.   DISPOSITION
       The judgment is affirmed.




                                             12
                   LIE, J.




WE CONCUR:




GREENWOOD, P. J.




WILSON, J.




People v. Nguyen
H047893
Trial Court:                             Santa Clara County
                                         Superior Court Nos.: C1910627,
                                         C1652927, C1766436

Trial Judge:                             The Honorable Socrates Peter Manoukian

                                         The Honorable Daniel T. Nishigaya


Attorney for Defendant and Appellant     Matthew J. Watts
Quoc Ai Nguyen:                          under appointment by the Court
                                         of Appeal for Appellant



Attorneys for Plaintiff and Respondent   Rob Bonta
The People:                              Attorney General

                                         Lance E. Winters,
                                         Chief Assistant Attorney General

                                         Charles C. Ragland,
                                         Senior Assistant Attorney General

                                         Warren J. Williams,
                                         Deputy Attorney General




People v. Nguyen
H047893